
	

115 HR 2634 : To designate the Mental Health Residential Rehabilitation Treatment Facility Expansion of the Department of Veterans Affairs Alvin C. York Medical Center in Murfreesboro, Tennessee, as the “Sergeant John Toombs Residential Rehabilitation Treatment Facility”.
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 2634
		IN THE SENATE OF THE UNITED STATES
		September 26, 2018Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To designate the Mental Health Residential Rehabilitation Treatment Facility Expansion of the
			 Department of Veterans Affairs Alvin C. York Medical Center in
			 Murfreesboro, Tennessee, as the Sergeant John Toombs Residential Rehabilitation Treatment Facility.
	
	
 1.FindingsCongress finds the following: (1)Sergeant John Toombs of Murfreesboro, Tennessee, served in the Tennessee Army National Guard as a part of the highly distinguished 230th Signal Corps.
 (2)His six years in the National Guard included a deployment to Afghanistan, where Sergeant Toombs proudly served as a guard and escort for visiting dignitaries and reporters traveling into highly dangerous, war ravaged areas in Afghanistan.
 (3)As a result of his service in Afghanistan, Sergeant Toombs developed symptoms of Posttraumatic Stress Disorder (PTSD), a disability he continued to suffer from after leaving the National Guard in 2014.
 (4)After two years of battling PTSD and failing to receive the necessary treatment, Sgt. Toombs tragically took his own life in November of 2016.
 (5)However, the life of Sergeant Toombs has impacted other veterans in Tennessee suffering from PTSD. Since this devastating tragedy, positive measures have been made to raise awareness and improve the overall treatment of veterans suffering from PTSD within the Tennessee Valley Healthcare System.
			2.Sergeant John Toombs Residential Rehabilitation Treatment Facility
 (a)DesignationThe Mental Health Residential Rehabilitation Treatment Facility Expansion of the Department of Veterans Affairs Alvin C. York Medical Center in Murfreesboro, Tennessee, shall be known and designated as the Sergeant John Toombs Residential Rehabilitation Treatment Facility, after the date of the enactment of this Act.
 (b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the Alvin C. York Mental Health Residential Rehabilitation Treatment Facility referred to in subsection (a) shall be deemed to be a reference to the Sergeant John Toombs Residential Rehabilitation Treatment Facility.
			Passed the House of Representatives September 25, 2018.Karen L. Haas,Clerk.
